Citation Nr: 1134368	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claim of entitlement to service connection PTSD.

In July 2011, the Veteran and his wife testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The Board notes that though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Thus, the Board has characterized the issue on appeal to reflect that the Veteran has been diagnosed with anxiety disorder during the appellate period.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record indicates that the Veteran has an acquired psychiatric disorder, to include anxiety disorder and PTSD, as a result of his in-service stressor of experiencing mortar and rocket attacks on the base wherein he was stationed in the Republic of Vietnam.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder and PTSD, was incurred during active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.         §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As the Board's decision to grant the Veteran's claim herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service Connection

The Veteran seeks service connection for PTSD on the basis that he incurred a sufficient stressor during his service in the Republic of Vietnam.  The Veteran's service separation form indicates that he was stationed in the Republic of Vietnam from May 1967 to May 1968, and that his military occupational specialty was water/waste production supervisor.  The Veteran's service separation form shows no awards or decorations for combat service. 

The Veteran asserts, by written statements submitted during the course of the appeal and during testimony before the Board in July 2011, that he was at Ton Son Nhut Air Base in the Republic of Vietnam in the spring of 1968 and experienced mortar and rocket attacks.  He reported that he witnessed the transport of dead fellow service members.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for some disorders, including psychosis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R.              §§ 3.307, 3.309.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph, (f)(3), that provided that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the amended regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board in January 2010, before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

In the present claim, however, the Board notes that by an August 2009 determination by the RO, the Veteran's claimed PTSD stressor was verified.  Specifically, the RO found that the Veteran was assigned to the named air base, Tan Son Nhut, during a time period during which the air base is recorded to have come under attacks.  The RO concluded that the details found corroborated the Veteran's statement as to his claimed PTSD stressor involving incoming mortar and rocket attacks.

On VA examination in October 2009, the Veteran reported his in-service PTSD stressor and described his current mental health symptomatology.  Subsequent to review of the claims file and mental status examination, the examiner determined that the Veteran met the DSM-IV stressor criterion in that he experienced mortar and rocket attacks.  However, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and reported that the Veteran did not report the symptoms that met the criteria for a mental health diagnosis.  No active psychiatric diagnosis was rendered.

Record of a VA mental health consult dated in February 2010 indicates that the Veteran again reported his in-service PTSD stressor and described his current mental health symptomatology.  Subsequent to review of the claims file and mental status examination, the treatment provider diagnosed the Veteran with anxiety disorder and PTSD, provisionally.  

On VA examination in February 2011, Veteran again reported his in-service PTSD stressor and described his current mental health symptomatology.  The examiner noted the Veteran's February 2010 outpatient VA treatment for a mental disorder, specifically, anxiety disorder, and noted the prescription medication prescribed for such.  Subsequent to review of the claims file and mental status examination, the examiner noted that the Veteran's PTSD stressor, as described during the examination and in written statements of record, was secondary to fear of hostile military activity.  The examiner noted that the stressor inducted feelings of intense fear, helplessness, and horror.  The examiner noted the Veteran's PTSD symptoms of recurrent and intrusive distressing recollections of the event, including images, thoughts, and perceptions; recurrent distressing dreams of the event; psychological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The examiner noted the Veteran's persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness to include efforts to avoid thoughts, feelings, or conversations associated with the trauma and efforts to avoid activities, places, or people that aroused recollection of the trauma.  The examiner noted the Veteran's persistent symptoms of increased arousal to include difficulty staying asleep or falling asleep and exaggerated startle response.  

In February 2011, the examiner opined that the Veteran met the DSM-IV stressor criterion in that he was deployed to a combat zone and experienced fear of hostile military activity and that the Veteran was confronted with an event that involved threatened death or serious injury.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and only diagnosed the Veteran with anxiety disorder.  However, the examiner also opined that while the Veteran's currently reported constellation of symptoms did not meet the full diagnostic criteria for PTSD, the symptoms were suggestive of such disorder.  The examiner reasoned that the Veteran was rather stoic, guarded, and reserved in his reporting, and that such was not unusual for PTSD veterans who spent years refraining from discussing their involvement in Vietnam and their psychological reactions to it.  Significantly, the examiner opined that the Veteran had, in the past, or did at present, meet full diagnostic criteria for a diagnosis for PTSD but was reluctant to endorse the required symptoms.  The examiner concluded that it was as likely as not that the claimed PTSD stressor responsible for the Veteran's psychiatric symptoms is related to his fear of hostile military activity and that the claimed PTSD stressor is adequate to support a diagnosis of PTSD.

The Board notes that it is clear by the record that VA examiners have had difficulty as to the issue of the whether the Veteran indeed has PTSD.  In this case, however, it is most significant that the VA examiner, in February 2011, opined that the Veteran had, in the past, or did at present, meet full diagnostic criteria for a diagnosis for PTSD but was reluctant to endorse the required symptoms.  It is clear that the examiner, in February 2011, believed the Veteran to have PTSD and noted that the Veteran's stoicism prevented him from reporting symptoms such that an official diagnosis could be made.  The Board is unwilling, under these limited circumstances, to in essence penalize the Veteran due to his lack of candor during the examination process.  In this respect, the Board is not making a medical determination.  The Board is relying upon the examiner's February 2011 opinion that the Veteran had, in the past, or did at present, meet full diagnostic criteria for a diagnosis for PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board notes here that at the time of the February 2011 VA examination, the examiner provided a nexus opinion as to the Veteran's psychiatric symptoms, and did not delineate between his anxiety disorder or his claimed PTSD.  While the issue has been complicated by the fact that the VA examiner did not include PTSD in the final diagnosis rendered, as discussed above, the Board found that the examiner indeed opined that the Veteran had in the past or did at present, meet full diagnostic criteria for a PTSD diagnosis.  Given that there is no competent evidence of record distinguishing the symptoms between PTSD and an anxiety disorder, the Board finds service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is warranted.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Based on the foregoing, the Board finds that there is probative evidence of an acquired psychiatric disorder, to include anxiety disorder and PTSD, that is related to the Veteran's verified in-service stressor of experiencing mortar and rocket attacks, and that such stressor is adequate to support a diagnosis of PTSD.

Based on the foregoing, and resolving all doubt in favor of the Veteran, as is required, the Board finds that service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


